Exhibit 10.10


RC2 CORPORATION
RESTRICTED STOCK GRANT AGREEMENT
(Qualified Director)




THIS RESTRICTED STOCK GRANT AGREEMENT dated as of __________ (the "Grant Date"),
is between _____________ ("Grantee") and RC2 CORPORATION, a Delaware corporation
(the "Company").


RECITALS


A.   The Company adopted the RC2 Corporation 2005 Stock Incentive Plan (the
"Plan"), which was approved by its Board of Directors (the "Board") and
stockholders effective May 6, 2005.  The Plan is administered by the
Compensation Committee of the Board (the "Administrator").  Capitalized terms
used herein but not defined shall have the meanings give such terms in the Plan.


B.   The Board has designated Grantee, a Qualified Director of the Company, as a
participant in the Plan.


C.   Pursuant to the Plan, Grantee and the Company desire to enter into this
Agreement setting forth the terms and conditions of the following restricted
stock grant to Grantee under the Plan.


AGREEMENTS


Grantee and the Company agree as follows:


1.   Grant of Restricted Shares.  The Company hereby grants and issues
______ shares (the "Restricted Shares") of the Company's common stock, par value
$0.01 per share (the "Common Stock"), to Grantee, in accordance with this
Agreement and the Plan.  Promptly following the execution and delivery of this
Agreement by Grantee, the Company shall cause a certificate for the Restricted
Shares to be delivered to Grantee containing the legend set forth in section 7
below.


2.   Vesting and Forfeiture of Restricted Shares.


(a)   General Vesting.  Subject to the forfeiture provisions of section 2(b) and
the acceleration provisions of sections 2(c) and 8, one third of the Restricted
Shares shall vest on each of ______________ (each, a "Vesting Date").  All
Restricted Shares which shall have vested are referred to herein as "Vested
Shares."  All Restricted Shares which are not vested are referred to herein as
"Unvested Shares."  Upon vesting, the Restricted Shares shall no longer be
subject to forfeiture pursuant to section 2(b) of this Agreement.
 
 

--------------------------------------------------------------------------------




(b)   Forfeiture.  The Unvested Shares shall immediately be forfeited to the
Company if, prior to the applicable Vesting Date, the Grantee's status as a
director of the Company terminates for any reason, subject to the discretion of
the Board to waive forfeiture as provided in the Plan.  Upon any forfeiture of
the Restricted Shares pursuant to this section 2(b), Grantee shall have no
rights as a holder of such Restricted Shares and such Restricted Shares shall be
deemed transferred to the Company, and the Company shall be deemed the owner and
holder of such shares.  Upon any such forfeiture, Grantee shall promptly
surrender to the Company for cancellation any ceritificates representing the
Unvested Shares that have been forfeited.


(c)   Acceleration.  Notwithstanding anything herein or in the Plan to the
contrary, upon the occurrence of any of the following events, all Unvested
Shares shall immediately vest and become Vested Shares:


(i)   the retirement of Grantee as a director of the Company upon or after the
date Grantee attains age 70;


(ii)   Grantee suffers a Disabiilty (as defined below) which causes Grantee to
resign as a director or not stand for re-election as a director; or


(iii)   a reduction in the size of the Board which causes Grantee to not be
re-elected to the Board.


For purposes of this Agreement, "Disability" means a physical or mental sickness
or injury which renders Grantee incapable of performing his duties, with or
without a reasonable accommodation, and which does or may be expected to
continue for more than six months during any consecutive 12-month period.  The
Company and Grantee shall determine the existence of a Disability and the date
upon which it occurred.  In the event of a dispute regarding whether or when a
Disability occurred, the matter shall be referred to a medical doctor selected
by the Company and Grantee.  In the event of their failure to agree upon such a
medical doctor, the Company and Grantee shall each select a medical doctor who
together shall select a third medical doctor who shall make the
determination.  Such determination shall be conclusive and binding upon the
parties hereto.


3.   Shareholder Rights.  Regardless of whether the Restricted Shares are
considered Unvested Shares under the terms of this Agreement, Grantee shall have
all the rights of a shareholder (including voting and dividend rights) with
respect to the Restricted Shares.
 
 
2

--------------------------------------------------------------------------------




4.   Restrictions on Transfer.  Grantee shall not sell, assign, transfer,
pledge, encumber or dispose of all or any of his or her Unvested Shares, either
voluntarily or by operation of law, at any time prior to the applicable Vesting
Date.  Any attempted transfer of any Unvested Shares in violation of this
section 4 shall be invalid and of no effect.


5.   Taxes.


(a)   The Company's obligation to deliver the Restricted Shares to Grantee shall
be subject to the satisfaction of all applicable federal, state and local income
and employment tax withholding requirements ("Withholding Taxes").  Grantee has
reviewed with Grantee's own tax advisors the federal, state and local tax
consequences of this investment and the transactions contemplated by this
Agreement.  Grantee is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents.  Grantee understands
that Grantee (and not the Company) shall be responsible for Grantee's own tax
liability that may arise as a result of the transactions contemplated by this
Agreement.


(b)   GRANTEE ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED THAT GRANTEE MUST
DECIDE WHETHER OR NOT TO MAKE AN ELECTION UNDER SECTION 83(b) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED, WITH RESPECT TO THE RESTRICTED SHARES AND THAT
GRANTEE IS SOLELY RESPONSIBLE FOR MAKING OR NOT MAKING A TIMELY SECTION 83(b)
ELECTION (AND OBTAINING TAX ADVICE CONCERNING WHETHER AND HOW TO MAKE SUCH
ELECTION).  Grantee hereby agrees to deliver to the Company a signed copy of any
document he or she may execute and file with the Internal Revenue Service
evidencing a section 83(b) election, and to deliver such copy to the Company
prior to, or promptly upon, such filing, accompanied by a cash payment in the
amount the Company anticipates is required to fulfill the Withholding Taxes.
 
                        (c)   Grantee agrees to promptly make a cash payment to
the Company of any Withholding Taxes to the Company when due.  Grantee further
agrees that the Company may withhold from Grantee's retainer fees or other
remuneration the appropriate amount of Withholding Taxes (to the extent not
covered by Grantee's cash payment to the Company).  Grantee further agrees that,
if the Company does not withhold an amount from Grantee's retainer fees or other
remuneration sufficient to satisfy the withholding obligation of the Company,
Grantee will make reimbursement on demand, in cash, for the amount
underwithheld.
 
 
3

--------------------------------------------------------------------------------




6.   Adjustments for Stock Splits, Stock Dividends, Etc.  If from time to time
during the term of this Agreement there is any stock split-up, stock dividend,
stock distribution or other reclassification of the Common Stock, any and all
new, substituted or additional securities to which Grantee is entitled by reason
of his or her ownership of the Restricted Shares shall be immediately subject to
the forfeiture and other provisions of this Agreement in the same manner and to
the same extent as the Restricted Shares.  If the Restricted Shares are
converted into or exchanged for, or shareholders of the Company receive by
reason of any distribution in total or partial liquidation, securities of
another corporation, or other property (including cash), pursuant to any merger
of the Company or acquisition of its assets, then the rights of the Company
under this Agreement shall inure to the benefit of the Company's successor and
this Agreement shall apply to the securities or other property received upon
such conversion, exchange or distribution in the same manner and to the same
extent as the Restricted Shares.


7.   Legend.  The share certificate evidencing the Restricted Shares issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable federal or state securities laws) and the Company may
issue stop-transfer instructions with its transfer agent in connection with such
legend:


THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE RC2
CORPORATION 2005 STOCK INCENTIVE PLAN AND A RESTRICTED STOCK GRANT AGREEMENT.
COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE OFFICES OF RC2 CORPORATION,
1111 WEST 22nd STREET, OAK BROOK, ILLINOIS 60523.


The legend set forth above shall be removed from the certificates evidencing the
Restricted Shares upon the Vesting Date or sooner in accordance with
section 2(c) above or section 8 below, if applicable, unless such Restricted
Shares have been forfeited prior to the applicable Vesting Date pursuant to
section 3 above.


8.   Change of Control.  Notwithstanding anything in the Plan to the contrary,
upon the occurrence of a Change of Control (as defined in the Plan) all Unvested
Shares shall immediately vest and become Vested Shares.


9.   Addresses.  All notices or statements required to be given to either party
hereto shall be in writing and shall be personally delivered or sent, in the
case of the Company, to its principal business office and, in the case of
Grantee, to Grantee's address as is shown on the records of the Company or to
such address as Grantee designates in writing.  Notice of any change of address
shall be sent to the other party by registered or certified mail.  It shall be
conclusively presumed that any notice or statement properly addressed and mailed
bearing the required postage stamps has been delivered to the party to which it
is addressed.
 
 
4

--------------------------------------------------------------------------------




10.   Service Provider Relationship.  Nothing in this Agreement or in the Plan
shall limit the right of the Company or its stockholders to terminate Grantee's
status as a director of the Company or otherwise impose any obligation to employ
and/or retain Grantee as a service provider.


11.   Governing Law.  This Agreement shall be construed, administered and
governed in all respects under and by the laws of the State of Delaware.


12.   Provisions Consistent with Plan.  This Agreement is intended to be
construed to be consistent with, and is subject to, all applicable provisions of
the Plan, which is incorporated herein by reference.  In the event of a conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall prevail.


GRANTEE:


_______________________________________
[Grantee]




RC2 CORPORATION


BY____________________________________
           Its__________________________________
 
 
5

--------------------------------------------------------------------------------
